          Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 1 of 10




                          Exhibit 9




{02430459 }
9/9/21, 12:53 PM                          Case 2:21-cv-04024-MSG       Document
                                                             Heritage Family           9-9 Medicine
                                                                             Health - Modern Filed 09/13/21        PageTouch
                                                                                                    with an Old-Fashioned 2 of 10



     Our Staff             Our Approach       Heritage Family Health                                                      Heritage House Calls Books & Reso




                                             FOR DR. YEAGER'S SCHOOL MASK EXEMPTION, CLICK HERE
                                                   (PROVIDED AS A FREE COMMUNITY SERVICE)



                                                                                 HERITAGE FAMI LY H EALTH , PC



                                                  Modern medicine with
                                                  an old-fashioned touch
                                                    1297 Schaeffer Road Newmanstown, PA 17073                 P: 717.949.4138       F: 717.949.4140




https://heritagefamilyhealth.org                                                                                                                        1/4
9/9/21, 12:53 PM                          Case 2:21-cv-04024-MSG       Document
                                                             Heritage Family           9-9 Medicine
                                                                             Health - Modern Filed 09/13/21        PageTouch
                                                                                                    with an Old-Fashioned 3 of 10



                                                                      Doctors Who Care
                                    Decisions about healthcare are among the most personal an individual will make. At Heritage Family Health,
                                   honor that by offering patients freedom of choice. As family doctors, we want to support our patients at every
                                    of health. Our office provides a safe place to sort through the changes that come on life’s journey. To that end
                                     offer a wealth of services and resources using a counter-cultural model, putting the power of choice back in
                                     patients’ hands. Heritage Family Health, Heritage House Calls, and Transforming Healthcare Together work
                                       tandem to equip people to make informed choices, live with dignity, and experience a better quality of life




                                                                                                                             Access Patient Port

                                                                                                                           Our Patient Portal provides secure o
                                                                                                                        24-hour access to personal health infor
                                                                                                                        from anywhere in the world. From the
                                                                                                                         you can do things like view visit summ

https://heritagefamilyhealth.org                                                                                                                             2/4
9/9/21, 12:53 PM                   Case 2:21-cv-04024-MSG       Document
                                                      Heritage Family           9-9 Medicine
                                                                      Health - Modern Filed 09/13/21        PageTouch
                                                                                             with an Old-Fashioned 4 of 10
                                                                                                                       access lab results, and communica
                                                                                                                                with the doctors.




                                                                   Patient Services

                                     • General Health                                                                • Home Visits
                                     • Prevention & Wellness                                                         • Laceration Repair
                                     • Immunizations                                                                 • Skin Lesion Removal
                                     • CDL Physicals                                                                 • Chronic Disease Management
                                     • Heritage Medical Weight Loss                                                  • School & Sport Physicals




                                                                         LOOK FOR OUR 10TH ANNIVERSARY CELEBRATION(S) COMING IN 20



https://heritagefamilyhealth.org                                                                                                                     3/4
9/9/21, 12:53 PM                   Case 2:21-cv-04024-MSG       Document
                                                      Heritage Family           9-9 Medicine
                                                                      Health - Modern Filed 09/13/21        PageTouch
                                                                                             with an Old-Fashioned 5 of 10



                          Office
                                                                         Learn about the power of light; ask us about UltraSlim™, new to our off
                                                                         since January 2020.

                                                                         For information on outpatient treatment of Covid-19 (and what we use


                          Updates                                        patients), visit America's Frontline Doctors.




                                                     Heritage Family Health, PC
                                                                                                PHONE 717.949.4138           For Life-Threa
                                                     1297 Schaeffer Road
                                                                                                FAX 717.949.4140
                                                     Newmanstown, PA 17073                                                   Emergencies C




https://heritagefamilyhealth.org                                                                                                              4/4
Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 6 of 10
Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 7 of 10
Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 8 of 10
Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 9 of 10
Case 2:21-cv-04024-MSG Document 9-9 Filed 09/13/21 Page 10 of 10
